Citation Nr: 1103265	
Decision Date: 01/25/11    Archive Date: 02/01/11

DOCKET NO.  05-06 954	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for bilateral upper extremity 
neurological disability, other than bilateral radial nerve 
neuropathy, to include as secondary to service-connected 
bilateral radial nerve neuropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel




INTRODUCTION

The Veteran had active service from October 1986 to May 1988.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 2004 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA). The issue was previously before the Board in July 
2007 and January 2010, at which time it was remanded for 
additional development.  The claim has now returned to the Board 
for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 C.F.R. § 
3.159 (2010).  A medical examination or medical opinion is deemed 
to be necessary if the record does not contain sufficient 
competent medical evidence to decide the claim, but includes 
competent lay or medical evidence of a current diagnosed 
disability or persistent or recurrent symptoms of disability, 
establishes that the veteran suffered an event, injury, or 
disease in service, or has a disease or symptoms of a disease 
manifest during an applicable presumptive period, and indicates 
the claimed disability or symptoms may be associated with the 
established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  
The Court has held the types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include credible evidence of continuity and symptomatology such 
as pain or other symptoms capable of lay observation.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).


The Veteran asserts that service connection is warranted for 
bilateral upper extremity neurological disability, other than 
bilateral radial nerve neuropathy, to include as secondary to 
service-connected bilateral radial nerve neuropathy.  With 
respect to a current disability, the record reflects that, in 
addition to bilateral radial nerve neuropathy, the Veteran has 
been also diagnosed with carpal tunnel syndrome, peripheral 
neuropathy, and bilateral ulnar nerve entrapment.  With respect 
to the etiology of the Veteran's current neurological disability, 
the record shows that the Veteran has been provided VA 
examinations and opinions that addressed whether the Veteran's 
current neurological disability is related to his service-
connected bilateral radial nerve neuropathy disability.  The 
record also shows that a VA examiner has provided an opinion as 
to whether the Veteran's current neurological disability is 
etiologically related to an in-service September 1987 
neurological consult which reported that there were Tinel signs 
on the right at the spiral groove of the radius, and in a median 
nerve distribution near the axilla, with a high median nerve 
Tinel sign at the medial radius on the left.  

However, in reviewing the Veteran's service treatment records, 
the Board observes that an in-service October 1987 neurology 
clinic note reports that EMG/NCV studies demonstrated 
abnormalities of the ulnar nerve, which suggested a pre-existing 
underlying diffuse neuropathy.  As noted above, post-service VA 
examination reports show that since 2003, the Veteran has been 
diagnosed with bilateral ulnar nerve entrapment.  Nevertheless, 
despite evidence of in-service bilateral ulnar nerve abnormality 
and a current diagnosis of bilateral ulnar nerve entrapment and 
the fact that such disability may have preexisted service, the 
record does not demonstrate that any examiner, VA or private, has 
specifically provided an opinion as to whether the Veteran's 
current and in-service ulnar nerve symptomatology are 
etiologically related to service, or whether such ulnar nerve 
disability may have pre-existed service.  The Board finds that 
such opinions are necessary in order to properly adjudicate the 
Veteran's claim. Therefore, the Board finds that the claim must 
be remanded for a new clinical opinion.



Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he 
furnish the names, addresses, and dates of 
treatment of all medical providers from whom 
he has received treatment for his 
neurological disability since his discharge 
from service.  After securing the necessary 
authorizations for release of this 
information, seek to obtain copies of all 
treatment records referred to by the 
Veteran, not already of record.

	2.  Thereafter, make arrangements with 
the same clinician who provided the June 
2009 and January 2010 VA opinions, if 
possible, to provide a supplemental medical 
opinion in this case.  If the same clinician 
is not available, make arrangements with the 
appropriate VA medical facility for a 
clinician of relevant expertise to provide a 
supplemental medical opinion in this case. 

If the reviewing clinician deems additional 
examination of the Veteran is necessary to 
provide the requested opinion, then such 
examination should be scheduled for the 
Veteran.

The clinician should provide an opinion as 
to whether there is clear and unmistakable 
evidence that an ulnar nerve disability pre-
existed service, and, if so, whether it is 
at least as likely as not (whether there is 
a 50 percent or greater probability) such 
disability was aggravated by the Veteran's 
service in the military.

If it is found that there has not been 
demonstration by clear and unmistakable 
evidence that the Veteran's ulnar nerve 
disability pre-existed service, the examiner 
should provide an opinion as to whether it 
is at least as likely as not (whether there 
is a 50 percent or greater probability) that 
the Veteran's current bilateral ulnar nerve 
entrapment is causally related to the ulnar 
nerve abnormality found on an EMG/NCV study 
reported in an October 1987 in-service 
neurology clinic note, or has been 
chronically aggravated by the service-
connected radial neuropathy, to include by 
any associated altered function of the 
wrist.

The VA clinician must also opine as to 
whether it is at least as likely as not 
(whether there is a 50 percent or greater 
probability) that the service-connected 
radial neuropathy, to include any associated 
altered function of the wrist, has 
chronically aggravated the median 
neuropathy.

The clinician should review the claims file, 
to include all additional evidence received 
pursuant to the above requested actions, and 
should note such in the opinion. The 
rationale for all opinions expressed should 
be set forth.  The claims folder should be 
made available to the clinician in 
conjunction with the examination

3.  Following completion of the above, the 
RO should review the evidence and determine 
whether the Veteran's claim may be granted.  
If not, he and his representative should be 
furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration, as indicated.



The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


